Exhibit 10.3 DEED OF SUB-LEASE THIS DEED OF SUB-LEASE (“Sub-Lease”) is made and executed at Bengaluru on this the 31st day of December, 2015 (31/12/2015): BY AND BETWEEN: MILESTONE BUILDCON PRIVATE LIMITED, a company incorporated under the Companies Act, 1956 having its registered office at E-52, New Manglapuri, Mandi Road (Mehrauli), New Delhi – 110 030, and its corporate office at No. 100/1, Ground Floor, Anchorage-1, Richmond Road, Bengaluru – 560 025, duly represented by its Authorized Signatory, Mr. G. Raghavan, hereinafter referred to as the “Sub-Lessor” (which expression shall, unless excluded by or repugnant to the subject or context thereof, be deemed to mean and include its successors and assigns) of the ONE PART; AND: PFSWEB GLOBAL SERVICES PRIVATE LIMITED, a company incorporated under the Companies Act, 2013, having its registered office at PRESTIGE AL-KAREEM, No. 3, Edward Road, Civil Station, Corporation Division No. 72, Bangalore – 560 052, duly represented by its Authorised Signatory and Managing Director, Mr. Malahara Raju Pinnelli, hereinafter referred to as the “Sub-Lessee” (which expression shall, unless excluded by or repugnant to the subject or context thereof, mean and include its successors and permitted assigns) of the OTHER PART. (The Sub-Lessor and the Sub-Lessee shall, wherever the context may hereinafter so require, be individually referred to as a “Party” and collectively as the “Parties”). W H E R E A S A. The Sub-Lessor holds the leasehold rights and is in occupation and enjoying the long term lease of 29 years in respect of the land measuring about 25 Acres 7 Guntas situated at and comprised in Sy. Nos. 32/1(p), 35(p), 37, 38(p), 39(p), 40, 41(p) & 44(p) of Chokkanahalli Village, Thanisandra Main Road, Chokkanahalli, Bengaluru – 560 064, Karnataka (presently being part of BBMP Khata No. 6/2), through a registered lease document executed between Bhartiya City Developers Pvt. Ltd. (formerly known as Zigma Land Developers Pvt. Ltd.) and the Sub-Lessor vide Lease Deed dated 01/08/2010, and registered on 28/08/2010 as Document Number 2425/2010-11 and stored in CD No. BYPD53 at the office of the Sub-Registrar, Byatarayanapura, Bengaluru; and as confirmed vide Deed of Confirmation cum Rectification dated 27/11/2012, and registered on 28/11/2012 as Document Number 1701/2012-13 and stored in CD No. GNRD58 at the office of the Sub-Registrar, Page | 1 Gandhinagar, Bengaluru; and more fully described in the “Schedule-A” hereunder written and hereinafter referred to as the “Said Land”. B. The Said Land has been notified as sector specific IT/ ITES Special Economic Zone (“SEZ”) vide Notification Number S.O. 2344(E) dated 27th September 2010; and Approval Number F.1/252/2007-SEZ dated 30/10/2008 issued by the Department of Commerce (SEZ Section), Ministry of Commerce and Industry, Government of India. C. The registered lease document executed between the Sub-Lessor and Bhartiya City Developers Pvt. Ltd. vide Lease Deed dated 01/08/2010, registered as Document Number 2425/2010-11 and stored in CD No. BYPD53 at the office of the Sub-Registrar, Byatarayanapura, Bengaluru, permits the Sub-Lessor to sub-lease the Said Land or the construction put up thereon and the Sub-Lessor has all legal rights to enter into this Deed of Sub-lease. D. The Sub-Lessor represents that under the aforesaid Lease Deed dated 01/08/2010, it has the right to construct commercial buildings in and upon the Said Land and to sub-lease the same to prospective occupiers, for IT/ ITES SEZ businesses and related services and amenities. E. The Sub-Lessor has constructed a building known as “Block 1” on the Said Land for IT/ ITES SEZ businesses and related services and amenities (hereinafter referred to as the “Building”); and the Said Land along with all constructed and proposed buildings to be constructed thereon are hereinafter collectively referred to as Bhartiya Centre of Information Technology or BCIT (also referred to as the “Project” herein). F. The Sub-Lessor and the Sub-Lessee have entered into a Letter of Intent (‘LOI’) dated 04/11/2015, and pursuant to the said LOI, the Sub-Lessor having complied with its obligations therein, the Sub-Lessor has agreed to give on Sub-Lease and the Sub-Lessee has agreed to take on Sub-Lease the entire 8th floor of the Building, admeasuring 57,090 (fifty seven thousand and ninety only) square feet of Super Built Up Area (defined below) and Carpet Area (defined below) of 80% of the Super Built-up Area (hereinafter referred to as the “Premises”), together with exclusive right to use of 88 (eighty eight) Car Parking Spaces in the basement of the said Building, and more fully described in the “Schedule-B” herein under. The Floor Plan of the Premises is annexed hereto as Annexure-A. G. The Parties are executing this Deed of Sub-Lease to reduce the agreed terms and conditions in respect of the Sub-Lease of the Premises in writing, superseding all previous writings, agreements or arrangements or any oral understanding or correspondence leading to any arrangement/ agreement in respect of this transaction including under the Letter of Intent (‘LOI’) dated 04/11/2015. Page | 2 NOW THIS DEED OF SUB-LEASE WITNESSETH AS FOLLOWS: 1. DEFINITIONS Unless the context herein otherwise provides, the following terms shall have the meanings assigned to such terms hereunder: “Affiliates” shall mean any group company, holding or subsidiary company, any transferee companies which have resulted from a merger and with respect to any entity, any company, corporation, association or other entity, which, directly or indirectly, controls, is controlled by or is under common control with such entity, such control being exercised by the controlling entity through its ability to direct the management and policies of the controlled entity through ownership of voting shares of the controlled entity; “Appropriate Authority” shall mean and include the Karnataka Industrial Areas Development Board, Bangalore Development Authority, Bruhat Bengaluru Mahanagara Palike, Bangalore Water Supply & Sewerage Board (BWSSB), Bangalore Fire Services Department, Airports Authority of India, Telecommunication Department, Bangalore Electric Supply Company Limited (BESCOM), Karnataka State Electrical Inspectorate and/or any other government and or semi-government authorities/ agencies/ departments including any and all authorities/ agencies/ departments of or constituted by local, state and central government and or under any legislation, ordinance, etc. and or any judicial or quasi judicial authority as may be applicable; “Applicable Laws” means any and all laws, rules, regulations, ordinances, orders, directives, codes, judgments, decrees, injunctions, determinations, awards, permits, licenses, authorizations, directives, rulings of, agreements with, or by any commission, court or other government or regulatory authority, instrumentality or forum, whether central, state, local, municipal or judicial, as may be applicable from time to time and shall include the SEZ Laws; “Building” shall have the meaning ascribed to the term in Recital E; “Business Day(s)” shall mean a day other than Sunday on which scheduled commercial banks are open for normal banking business in Bangalore; “Car Parking Spaces” shall mean 88 (eighty eight) car parking spaces based on a ratio of 1 car parking space per 650 square feet of Super Built Up Area of the Premises; Page | 3 “Car Parking Charges” shall mean the monthly consideration payable by the Sub-Lessee for the use of the Car Parking Spaces provided by the Sub-Lessor to the Sub-Lessee as detailed in Clause 6.2 below; “Carpet Area” shall mean the entire office area on each floor of the Building between the external walls of the office units, including column spaces, any dedicated air handling unit rooms, toilet areas and other dedicated areas (such as electrical and telecom rooms) but shall not include open terraces and basement areas for car parking and shall be not less than 80% of the Super Built Up Area on a full floor basis; “Common Areas” shall collectively mean the Common Areas of the Building and the Common Areas of the Project; “Common Areas of the Building”shall refer to all areas and facilities located or installed within or affixed to the Building, which are installed and provided by the Sub-Lessor at its own expense and designated by the Sub-Lessor for the general use and convenience of all, some or one of the sub-lessees in the Building, their respective clients, employees, customers and guests including the areas and facilities such as corridors, hallways, elevators and elevator lobby, equipment rooms, DG room, Electrical room, STP room, etc.; “Common Areas of the Project” shall refer to all areas and facilities located or installed outside of the Building, but within the Said Land which are installed and provided by the Sub-Lessor at its own expense and designated by the Sub-Lessor for the general use and convenience of all, some or one of the sub-lessees in the Project, their respective clients, employees, customers and guests including the areas and facilities such as food court, utility block, landscaping, sports area, internal roads; “Communications Equipment” shall mean communications devices (including but not limited to satellite dishes, radio masts and other equipment to receive and transmit messages and information) and related equipment and cabling to be installed by the Sub-Lessee; “Deed of Sub-Lease” shall mean this Deed of Sub-Lease and annexures and/or schedules attached hereto and any amendments hereto, to be executed between the Parties; “Encumbrance” shall mean (i) a security interest of whatsoever kind or nature including any mortgage, charge (whether fixed or floating), pledge, lien (including negative lien), hypothecation, assignment, deed of trust, title retention, or other encumbrance of any kind securing, or conferring any priority of payment in respect of, any obligation of any Person including without limitation, any right granted by a transaction which, in legal Page | 4 terms, is not the granting of security but which has an economic or financial effect similar to the granting of security under Applicable Laws, (ii)any voting agreement, interest, option, right of first offer, or refusal or transfer restriction in favour of any Person, and (iii)any adverse claim as to title, possession, access or use; “Maintenance Agency” shall mean the designated authorized agent in relation to the operations and maintenance of BCIT and other related facilities nominated by the Sub-Lessor; “Force Majeure” shall have the meaning ascribed to the term under Clause 31; “Initial Term” shall have the meaning ascribed to the term in Clause 4.1; “Lock-in Period” shall have the meaning ascribed to it in Clause 5.1; “Maintenance Agreement” or “Agreement for Services” shall mean the maintenance agreement of even date executed between the Sub-Lessee, Sub-Lessor and the Maintenance Agency; “Maintenance Charges” shall have the meaning ascribed to the term in the Maintenance Agreement or Agreement for Services, which charges are required to be paid to the Maintenance Agency; “Maintenance Services” shall mean the maintenance services to be provided by the Maintenance Agency as detailed in the Maintenance Agreement; “Normal Working Hours” shall mean normal working hours of the Sub-Lessee being from Monday to Friday between 9 AM to 6 PM; “Occupancy Certificate” shall mean the certificate issued by the Bruhat Bengaluru Mahanagara Palike or such other Appropriate Authority to occupy the Building including the Premises, confirming that the Building has been built in accordance with the plans sanctioned by that authority with such permitted changes as may be recorded in the said Occupancy Certificate; “Project” shall have the meaning ascribed to the term in Recital E; “Rent” shall mean the monthly consideration payable by the Sub-Lessee to the Sub-Lessor, being the sum of the Warm Shell Rent (defined below) and Car Parking Charges; “Rent Commencement Date” shall mean June 01, 2016; Page | 5 “Renewal Term” shall have the meaning ascribed to the term in Clause 4.2; “Security Deposit” shall mean the interest free refundable security deposit to be paid by the Sub-Lessee to the Sub-Lessor as per Clause 7.1 hereof; “SEZ” shall have the meaning ascribed to the term in Recital B; “SEZ Laws” shall have a collective reference to the Special Economic Zone Act, 2005 and amendments thereto and the Special Economic Zone Rules, 2006 and any amendments thereunder; “Sub-Lessor” shall mean MILESTONE BUILDCON PRIVATE LIMITED, its directors, employees and/ or authorized representatives and authorized agents. “Sub-Lessee” shall mean PFSWEB GLOBAL SERVICES PRIVATE LIMITED, its directors, employees and/ or authorized representatives and authorized agents. “Sub-Lease Commencement Date” shall mean January 01, 2016; “Sub-Lessee’s Improvements” shall mean the fit outs that are or to be installed or affixed in the Premises by the Sub-Lessee, which are in the nature of interiors done by the Sub-Lessee and belonging to the Sub-Lessee; “Super Built Up Area” shall in respect of the Premises mean: (i) the built up area of the Premises including walls and external finish; (ii) the staircases, balconies and sit outs, if any, in the Building; (iii) the proportionate share in all the Common Areas, amenities & services of the Building and Utility Block; and (iv) amenities & services provided in the terrace floor of the Building, terrace areas, basements, stilt floors and parking spaces (but includes the service areas); “Term” shall mean the Initial Term stated in Clause 4.1 and shall include the Renewal Term/s stated in Clause 4.2, if the Sub-Lessee exercises its renewal option; “Utilities” shall mean the supply of raw power, back-up power, HVAC cold water supply, water supply to the Premises as provided in Clauses 12 and 13; “Utilities Charges” shall mean the charges payable by the Sub-Lessee for the use of Raw Power, Backup Power, Power of HVAC, exclusive use of water in the Sub-Lessee’s cafeteria, etc. as provided in Clause 12 and Clause 13.1 herein below; “Warm Shell Condition” shall mean High Side air conditioning, Air Handling Units (AHUs), electric power supply of up to 1 kVA per 100 sq. ft. of Super Built Up Area including HVAC and related services loads and common area loads, along with 100% Page | 6 power back up through diesel generators (DG), finished toilets, floor screed and internal wall plastering and the Warm Shell Specifications; “Warm Shell Rent” shall mean the monthly consideration payable by the Sub-Lessee for Sub-Lease of the Premises as detailed in Clause 6.1 below; and “Warm Shell Specifications” shall mean the specifications as per Annexure-B attached hereto for the Premises and the Building. 2. INTERPRETATION In construing this Deed of Sub-Lease: the headings are inserted for ease of reference only and shall not affect the construction or interpretation of this Deed of Sub-Lease; and time is of the essence in the performance of the Parties’ respective obligations and if any time period specified herein is extended in writing by the Parties, such extended time shall also be of the essence; and references to one gender include all genders; and words in the singular shall include the plural and vice versa; and references to an “agreement” including this Deed of Sub-Lease or “document” shall be construed as a reference to such agreement or document as the same may have been amended, varied, supplemented or novated in writing at the relevant time in accordance with the requirements of such agreement or document and, if applicable, of this Deed of Sub-Lease with respect to amendments; and unless otherwise specified, time periods within or following which any payment is to be made or act is to be done shall be calculated by including the day on which the period commences and including the day on which the period ends and by extending the period to the following Business Day if the last day of such period is not a Business Day; and unless otherwise specified, whenever any payment is to be made or action taken under this Deed of Sub-Lease is required to be made or taken on a day other than a Business Day such payment shall be made or action taken on the next Business Day; and the words “include”, “including, “for example” or “such as” are not used as, nor is it to be interpreted as, a word of limitation and when introducing an example, do not limit the meaning of the words to which the examples of a similar kind apply; and Page | 7 reference to any Applicable Laws includes a reference to such Applicable Laws as amended or re-enacted from time to time, and any rule or regulation promulgated there under; and the terms “herein”, “hereof”, “hereto”, “hereunder” and words of similar purport refer to this Deed of Sub-Lease as a whole; and any consents to be given by the Parties pursuant to or in accordance with this Deed of Sub-Lease unless otherwise provided in this Deed of Sub-Lease shall be at the sole discretion of such Party and shall always be in writing; and no provisions of this Deed of Sub-Lease shall be interpreted in favour of, or against, any Party by reason of the extent to which such Party or its counsel participated in the drafting hereof or by reason of the extent to which any such provision is inconsistent with any prior draft hereof; and the provisions of this Deed of Sub-Lease shall be read and interpreted in conjunction with the schedules and annexures hereto. However, in the event of there being an inconsistency in the interpretation of the provisions of this Deed of Sub-Lease and the schedules or annexures, the terms of this Deed of Sub-Lease shall take precedence. 3. GRANT OF SUB-LEASE Sub-Lease of Premises. In consideration of the Sub-Lessee paying the Rent hereby reserved and complying with the terms of this Deed of Sub-Lease, including making payments of all charges hereunder, the Sub-Lessor hereby grants on Sub-Lease to the Sub-Lessee, and the Sub-Lessee hereby takes on Sub-Lease from the Sub-Lessor, the Premises for the Initial Term (as defined herein). The Sub-Lessor hereby confirms that possession of the Premises shall be handed over by the Sub-Lessor to the Sub-Lessee on or before the Sub-Lease Commencement Date in the Warm Shell Condition. Car Parking Spaces. The Car Parking Spaces for the Premises are for the exclusive use of the Sub-Lessee at all times during the Term. The Car Parking Spaces are a total of 88 (eighty eight) nos., located in the basement of the Building and identified on the Floor Plan annexed hereto as Annexure-A-1. The Car Parking Spaces shall be utilized only for parking of four-wheeler and two-wheeler vehicles and for no other purpose. If any Car Parking Space is being used for parking two wheeler vehicles the same shall be as per the provision of Applicable Laws. Each Car Parking Space measures approximately 2.4 meters in width by 4.2 meters in length. The Sub-Lessor shall not be responsible for damage or loss to possessions or items left in Sub-Lessee’s vehicles or Page | 8 any damage to Sub-Lessee’s vehicles, whether or not such damage is caused by other vehicle(s) or person(s) in the parking lot. 4. DURATION OF SUB-LEASE Initial Term. The Sub-Lease of the Premises will commence on the Sub-Lease Commencement Date and end 5 (five) years thereafter (the “Initial Term”). Renewal Term. The Sub-Lessee may, at its sole option, renew the Sub-Lease of the Premises for one (1) additional period of 5 (five) years (such additional period is hereinafter referred to as the “Renewal Term”). In order for the Sub-Lessee to exercise this option of renewal, the Sub-Lessee will be required to give the Sub-Lessor written notice of the Sub-Lessee’s intention to renew the Sub-Lease, six (6) months prior to the expiry of the Initial Term. On the Sub-Lessee having notified the Sub-Lessor of such intent to renew the Sub-Lease, the Sub-Lessor and the Sub-Lessee shall renew the Sub-Lease of the Premises by executing a fresh deed of Sub-Lease for the Renewal Term. Save and except with respect to the increase in the Warm Shell Rent, the Sub-Lease of the Premises during the Renewal Term will be on identical terms as provided in this Deed of Sub-Lease. There shall not be any Lock-in Period obligation for the Renewal Term. It is categorically agreed to between the Parties that such renewal shall only be validly operational and come into effect only upon execution of a fresh deed of Sub-Lease. The Sub-Lessee should however endeavor to register such fresh deed of Sub-Lease before the Sub-Lease commencement date of the Renewal Term. 5. LOCK-IN PERIOD The Parties hereby agree that neither the Sub-Lessor nor the Sub-Lessee shall be entitled to terminate this Deed of Sub-Lease during the first 3 (three) years from the Sub-Lease Commencement Date (the “Lock-in Period”), save and except as provided in Clause 27 below. If the Sub-Lessee terminates the Sub-Lease during the Lock-in Period for reasons other than those provided for in Clauses 27.2, 27.4 and 29, or the Sub-Lease is terminated by the Sub-Lessor asprovided in Clauses 27.6 and 27.7, the Sub-Lessee shall become liable to pay the Rent payable for the remainder of the Lock-in Period as liquidated damages which have been agreed between the Parties hereto as pre-determined damages that would be suffered by the Sub-Lessor and neither the Sub-Lessor nor the Sub-Lessee shall question the quantum of such liquidated damages. It is expressly agreed between the Parties that no Lock-in Period shall be applicable during the Renewal Term. Page | 9 6. RENT Warm Shell Rent. From the Rent Commencement Date, the Sub-Lessee agrees to pay the Sub-Lessor, subject to statutory deductions, warm shell rent per month for sub-lease of the Premises calculated at Rs. 42.00/- (Rupees Forty Two) per square foot of the Super Built Up Area per month (“Warm Shell Rent”) and subject to escalation in Rent as defined in Clause 6.5 herein below. Car Parking Charges. The Sub-Lessee shall, commencing from the Rent Commencement Date, pay to the Sub-Lessor car parking charges of Rs. 2,500.00/- (Rupees Two Thousand Five Hundred Only) per Car Parking Space per month (the “Car Parking Charges”). It is clarified that the Car Parking Charges shall not escalate during the Initial Term or the Renewal Term. Payment of Rent. The Rent shall be paid monthly in advance on or before the fifth (5th) day of each calendar month in respect of which the Rent is due. The Sub-Lessee shall commence payment of Rent from the Rent Commencement Date. The Sub-Lessor shall issue an invoice to the Sub-Lessee on or before 1st day of every month during the Initial Term. Pro rata Payment. If the Rent Commencement Date is other than the first (1st) day of a calendar month, then the Rent for such partial month shall be prorated on a daily basis, based on the actual number of days remaining in such month and shall be payable on the Rent Commencement Date. Escalation. The Parties hereby agree that the Warm Shell Rent payable shall stand escalated at the rate of 15% (fifteen percent) over the last paid Warm Shell Rent at the end of every 3 (three) years commencing from the Sub-Lease Commencement Date. It is clarified that the Car Parking Charges shall not be subject to any escalation during the Term. The payment of Rent and the escalation of the Warm Shell Rent are detailed in Annexure-C. 7. SECURITY DEPOSIT Security Deposit. The Sub-Lessee shall pay to the Sub-Lessor an interest free refundable security deposit equivalent to 9 (nine) months’ Warm Shell Rent, amounting to Rs. 2,15,80,020.00/- (Rupees Two Crores Fifteen Lakhs Eighty Thousand and Twenty Only), simultaneously with the execution of this Deed of Sub-Lease, receipt of which shall be acknowledged by the Sub-Lessor in writing. It is clarified that the Security Deposit shall not escalate during the Initial Term or any Renewal Term. Page | 10 Refund of Security Deposit.On the expiry or earlier termination of the Sub-Lease of the Premises, the Sub-Lessor shall, within seven (07) days of the Sub-Lessee delivering physical and vacant possession of the Premises to the Sub-Lessor, refund the Security Deposit to the Sub-Lessee, subject to adjustments of any notified arrears of Rent and or Utilities Charges and/or Maintenance Charges, payable by the Sub-Lessee under this Deed of Sub-Lease or Maintenance Agreement or towards any undisputed damages to the Premises due to Sub-Lessee’s acts of omission or commission (normal wear and tear, damage by Force Majeure, and damage by third parties but not being the agents, employees, director or anyone claiming through the Sub-Lessee, exempted) or due to any other valid claims of the Sub-Lessor which are acknowledged and agreed to in writing by the Sub-Lessee. It is clarified that starting from thirty (30) days prior to vacation of the Premises by the Sub-Lessee, the Sub-Lessor shall have a right to visit and inspect the Premises in order to assess the damages caused to the Premises, if any. This right of Sub-Lessor is imperative to the Sub-Lessor being able to refund the Security Deposit within seven (07) days of the Sub-Lessee delivering physical and vacant possession of the Premises as provided for hereinabove. Failure to refund the Security Deposit.If the Sub-Lessor fails to refund the Security Deposit in terms of Clause 7.2 above, the Sub-Lessor shall become liable to pay interest calculated at the rate of 1.5% per month on the amounts due towards the Security Deposit from the date of the same becoming due till the date of payment or realization. In addition to the payment of interest, the Sub-Lessee shall hold back / retain possession the Premises without the payment of any Rent or any Utility Charges including Maintenance Charges from the date of expiry of the Initial Term or the earlier termination of the Sub-Lease of the Premises, up to the date of actual repayment of the amounts toward the Security Deposit along with interest as aforesaid. This is without prejudice to the rights of the Sub-Lessee to initiate any recovery proceedings. Such retaining of possession of the Premises by the Sub-Lessee shall not constitute a default by the Sub-Lessee of this Deed of Sub-Lease. Notwithstanding the aforesaid, (i) if the Sub-Lessee uses the Premises for its business operations during such period that the amounts towards the refund of the Security Deposit are not being refunded by the Sub-Lessor, then the Sub-Lessee shall be liable to pay only the Utility Charges and the Maintenance Charges but no Rent; and (ii) it is expressly recorded and mutually agreed that the provisions of this Clause do not and shall not be construed or deemed to extend the duration of the Term, or in any way affect or prejudice the rights of the Sub-Lessee for recovery of the Security Deposit in terms above. 8. TAX DEDUCTIONS The Sub-Lessee shall deduct tax at source as may be applicable under the Applicable Laws on all payments which are payable to the Sub-Lessor. The Sub-Lessee shall Page | 11 provide tax deduction at source certificates to the Sub-Lessor on a quarterly basis for each financial year. 9. PAYMENT OF TAXES Property Tax.The Sub-Lessor agrees that it will be solely liable to pay all past, present and future rates, taxes, cesses, assessments and other outgoings with respect to the Premises, the Building and the Said Land, including but not restricted to, land tax, building tax, corporation and house tax, property tax and municipal tax (“Property Taxes”) as applicable. In case of default in payment of Property Taxes and if the same is demanded from the Sub-Lessee, the Sub-Lessee at its discretion shall pay and recover such amounts by deducting from the immediate Rent payable by the Sub-Lessee. Taxes on Rent and Utilities Charges paid by the Sub-Lessee under the Deed of Sub-Lease. Any tax in the nature of service tax, VAT or lease tax or Goods and Service Tax as may be applicable which is incidental on the payment of Rent and Utility Charges other than: (i) income tax or any company/ corporate taxes which may be directly levied upon the Sub-Lessor whatsoever; or (ii) Property Tax as set out in Clause 9.1 above, shall be paid by the Sub-Lessee along with the Rent and Utilities Charges. SUB-LESSOR’S REPRESENTATIONS AND WARRANTIES 10.1The Sub-Lessor represents, warrants and covenants as under: (a) The Sub-Lessor (i) holds legal and valid leasehold rights in respect of the Said Land, Building and the Premises, having valid right, title and interest to the Said Land, Building and the Premises as mentioned in the Recitals C and D; (ii) has the absolute right, authority and power to grant a Sub-Lease of the Premises in favour of the Sub-Lessee upon the terms and conditions herein contained; (iii) that there are no legal impediments of any nature whatsoever in sub-leasing the Premises in favour of the Sub-Lessee; (iv) that the Sub-Lessee will be ensured uninterrupted, quiet, peaceful, physical, vacant and legal possession of the Premises during the Term; and (v) that Sub-Lessor is entitled to develop the Said Land, construct the Project and the Building on the Said Land and let out the Premises to the Sub-Lessee on Sub-Lease basis. (b) The Building (including the Premises) has been constructed pursuant to and as per: (i) the plan sanctioned by the concerned local /municipal authorities; and (ii) the Warm Shell Specifications. (c) Other than this Deed of Sub Lease, the Sub-Lessor has not entered into any memorandum of understanding or arrangement or agreement of any nature Page | 12 whatsoever, oral or written with any third party in respect of the Premises for leasing or occupation. The Sub-Lessor has not given any other tenants expansion options, rights of first refusal with respect to the Premises or any part thereof. (d) The Sub-Lessor is in receipt of the final fire clearance certificate and the Occupancy Certificate from the Appropriate Authority, a copy of which has been provided to the Sub-Lessee. (e) The Sub-Lessor agrees to indemnify the Sub-Lessee, its directors, employees and or agents and keep them harmless during the Sub-Lease period against any demands, claims, actions or proceedings that may be initiated against the indemnified persons due to non-receipt of any approvals from the applicable local authorities and/ or the SEZ authorities resulting in the Sub-Lessee being restricted in any manner from occupying the Premises peacefully and as contemplated in this Deed of Sub-Lease. (f) All approvals, consents and permissions necessary under the Applicable Laws for the occupation and use of the Premises have been obtained by the Sub-Lessor and the Premises can be legally used and occupied by the Sub-Lessee for IT/ITES purpose in accordance with SEZ Laws. A copy of the Occupancy Certificate in respect of the Building (including the Premises) has been obtained in accordance with the Applicable Laws has been provided to the Sub-Lessee by the Sub-Lessor. The Premises can be legally used and occupied by the Sub-Lessee from the Sub-Lease Commencement Date. (g) There exist no claims, actions, litigations, arbitrations, land acquisition proceedings, garnishee or any process issued by any court or authority including the competent authority under the Income Tax Act, 1961 or other proceedings whatsoever relating to the Premises or the Building. (h) The Sub-Lessor represents that the Said Land including the land underlying the Building has been notified as a SEZ under the SEZ Laws and there is no impediment for Sub-Lessee to use the Premises in the Building constructed thereon for IT/ITES purposes and to avail the benefits under the provisions of the SEZ Laws. (i) The Lessee, its agents, representatives, employees and guests shall have unrestricted, unlimited and unimpaired access and the use of, the Premises at all times subject to adherence of all Bye-Laws framed by the Sub-Lessor, during the day or the night for all the 365 days, that is, 24 hours a day, 7 days-a-week basis during the entire Initial Term and the Renewal Term. Page | 13 (j) The electricity, water and sewerage connections will be provided to the Premises before the start of business operation of the Sub-Lessee and each such connection shall be fully functional. (k) The Sub-Lessor shall be liable and pay all Property Taxes at all times. (l) The Sub-Lessee, on paying the Rent, Utilities Charges, Maintenance Charges on the respective due dates thereof and in the manner herein provided and on observing and performing the covenants, conditions and stipulations contained in this Deed of Sub-Lease and on its part being observed and performed, shall be entitled to unimpeded, quiet, peaceful possession, use and occupation of the Premises at all times during the Term, without any let, obstruction, eviction, interruption and/or disturbance, claim and demand whatsoever by the Sub-Lessor or any person or persons lawfully or equitably claiming by, from, under or in trust for them. (m) The Sub-Lessor shall keep and maintain the Premises in wind and water tight condition and shall maintain the water and sanitary pipes, electric wiring, for the Premises in good condition. AHUs once handed over to the Sub-Lessee shall be maintained by the Sub-Lessee at its cost including the cost towards the annual maintenance charges. (n) The Sub-Lessor has passed all the required resolutions for the execution of this Deed of Sub-Lease. A certified copy of the authorizing resolutions has been provided by the Sub-Lessor to the Sub-Lessee. (o) The Sub-Lessor shall ensure that the development of the remaining portions of the Project will not affect the peaceful enjoyment of the Premises and rights of the Sub-Lessee and its occupants at the Premises. The Sub-Lessor shall ensure that the least possible inconvenience is caused to the Sub-Lessee, in the course of the development of the remaining portions of the Project. (p) The Sub-Lessor shall, within a period of 5 (five) years from the Sub-Lease Commencement Date, provide a common food court, fitness centre and other common amenities to all the occupants of the Project as part of the Common Areas of the Project. 10.2 The Sub-Lessee, based on the Sub-Lessor’s representations and warranties in this Clause, has entered into this Deed of Sub-Lease. Further, the Sub-Lessor agrees that during the Term, if any of the representations and warranties mentioned in Clause 10.1 directly affecting the use of the Premises is found to be misleading, invalid or untrue, then notwithstanding the rights of the Sub-Lessee as contained in this Deed of Sub-Lease, the Sub-Lessor will intimate the Sub-Lessee of the same within 7 Page | 14 (seven) days of the applicable representation or warranty becoming invalid or untrue. SUB-LESSEE’S REPRESENTATIONS AND WARRANTIES The Sub-Lessee represents and warrants the following: (a) The Sub-Lessee shall, from the Rent Commencement Date, pay the Rent on its due date without any delay or demand and pay the Utilities Charges and Maintenance Charges to the Maintenance Agency within the prescribed time frame commencing from the Sub-Lease Commencement Date. (b) The Sub-Lessee shall permit the Sub-Lessor and its representatives, at Normal Working Hours, after prior notice of twenty four (24) hours, except in cases of bona fide emergency, where notice is not required to be provided, to enter the Premises for the purpose of inspection or Maintenance Services, provided that such entry would not in any way interfere with, or impede, the operations of the Sub-Lessee and the Sub-Lessor and/ or its representatives will be required to be accompanied by an employee of the Sub-Lessee at all times and to comply with the Sub-Lessee’s security procedures. (c) The Sub-Lessee shall always observe and perform all the terms and conditions, covenants and provisions on which the Premises are given on Sub-Lease. (d) The Sub-Lessee shall use the Premises for office purposes and shall not carry on or permit to be carried on in the Premises, or in any part thereof, any activities which are unlawful, or of nuisance, annoyance or disturbance to other tenants/occupants in the Building. (e) The Sub-Lessee agrees to indemnify the Sub-Lessor, its directors, employees and or agents and keep them harmless during the Sub-Lease period against any demands, claims, actions or proceedings that may be initiated against the indemnified persons due to non-receipt/ renewal of any approvals from the applicable authorities and/ or the SEZ authorities resulting in the Sub-Lessee performing the activities in an unauthorized manner from the Premises. (f) There exist no claims, actions, litigations, arbitrations, or any process issued by any court or authority including the competent authority under the Income Tax Act, 1961 or other proceedings whatsoever relating to the restriction imposed on performing the business activities by the Sub-Lessee. (g) The Sub-Lessee shall be liable and pay all applicable taxes at all times in relation to this Deed of Sub-Lease and Maintenance/ Agreement for Services.
